Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 07/22/2022. Claims 1-2, 4-10, 14, and 18-27 are allowed. The Examiner acknowledges the amendments of claims 1-2, 4-6, 7-10,and 14. Claims 3, 11-13, and 15-17 are cancelled by applicant. The previous 112 and 103 rejections have been withdrawn due to applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Wesorick on 08/09/2022.

The application has been amended as follows: 
Claim 7: (Currently Amended) A system for manipulating a pipe joint, the system comprising:
an apparatus for disassembling [[a]] the pipe joint, the apparatus including 
a shaft having a threaded portion longitudinally proximal to an outwardly tapered distal end, 
a radially expandable sleeve configured to be inserted into a distal end of a pipe of the pipe joint, the radially expandable sleeve defining a longitudinally oriented lumen through which the shaft extends, andAttorney Docket No. JMCN-029086 US ORDPage 8 
a sleeve nut threadedly attached to the threaded portion of the shaft adjacent to a proximal end of the sleeve, selective rotation of the sleeve nut relative to the shaft tightening the sleeve nut on the threaded portion of the shaft against the sleeve and thereby urging the sleeve to longitudinally slide along the tapered distal end of the shaft, the sleeve radially expanding as the sleeve longitudinally slides along the tapered distal end of the shaft, the sleeve having an interference fit with the pipe when expanded;
a clamp having first and second clamp plates, the clamp having at least one clamp opening configured to hold a pipe fitting of the pipe joint, the at least one clamp opening being defined by associated clamping surfaces on the first and second plates;
a yoke having opposing first and second yoke arms and a yoke body interconnecting the first and second yoke arms, the first yoke arm having a first clamp grip configured to hold the first clamp plate, the second yoke arm having a second clamp grip configured to hold the second clamp plate, the yoke body having a yoke opening through which the shaft is inserted; and
a yoke nut threadedly engaged to the threaded portion of the shaft adjacent the yoke opening, selective tightening of the yoke nut on the threaded portion of the shaft against the yoke body longitudinally urging the shaft, and the sleeve and sleeve nut when connected thereto, in a proximal direction.

Claim 18: (Currently Amended) A system for manipulating a pipe joint, the system comprising: an apparatus for disassembling [[a]] the pipe joint, the apparatus including 
a shaft having a threaded portion longitudinally proximal to an outwardly tapered distal end, 
a radially expandable sleeve configured to be inserted into a distal end of a pipe of the pipe joint, the radially expandable sleeve defining a longitudinally oriented lumen through which the shaft extends, andAttorney Docket No. JMCN-029086 US ORDPage 8 
a sleeve nut threadedly attached to the threaded portion of the shaft adjacent to a proximal end of the sleeve, selective rotation of the sleeve nut relative to the shaft tightening the sleeve nut on the threaded portion of the shaft against the sleeve and thereby urging the sleeve to longitudinally slide along the tapered distal end of the shaft, the sleeve radially expanding as the sleeve longitudinally slides along the tapered distal end of the shaft, the sleeve having an interference fit with the pipe when expanded;
a clamp having first and second clamp plates, the clamp having at least one clamp opening configured to hold a pipe fitting of the pipe joint, the at least one clamp opening being defined by associated clamping surfaces on the first and second plates;
a yoke having opposing first and second yoke arms and a yoke body interconnecting the first and second yoke arms, the first yoke arm having a first clamp grip configured to hold the first clamp plate, the second yoke arm having a second clamp grip configured to hold the second clamp plate, the yoke body having a yoke opening; and
a swage tool including 
a swage shaft configured to be selectively inserted through the yoke opening, the swage shaft having a threaded portion longitudinally proximal to a cylindrical swage end, the cylindrical swage end being configured to swage the pipe fitting,
a first swage nut selectively threadedly attached to the threaded portion of the swage shaft distal of the yoke body, selective tightening of the first swage nut on the threaded portion of the swage shaft against a distal end of the yoke body longitudinally urging the swage shaft in a distal direction, and
a second swage nut selectively threadedly attached to the threaded portion of the swage shaft proximal to the yoke body, selective tightening of the second swage nut on the threaded portion of the swage shaft against a proximal end of the yoke body longitudinally urging the swage shaft in a proximal direction.

Reasons for Allowance
Claim 7 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-2 and 4-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-2, 4-10, 14, and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, there is no prior art alone in combination with other recited limitations related to the yoke having a yoke body interconnecting the first and second yoke arms, the yoke body having a yoke opening through which the shaft is inserted, the apparatus further comprising: a yoke nut threadedly engaged to the threaded portion of the shaft adjacent the yoke opening, selective tightening of the yoke nut on the threaded portion of the shaft against the yoke body longitudinally urging the shaft, and the sleeve and sleeve nut when connected thereto, in a proximal direction.
The teaching of Strybel an apparatus (Figures 1-12) comprising a clamp (element 22) having first and second clamp plates (elements 23 and 24), a yoke (element 11) having opposing first and second yoke arms (elements 12 and 13), and wherein the yoke has a yoke body (element 14) interconnecting the first and second yoke arms (see figure 1), and the yoke body having a yoke opening (element 15). However, the claim limitation recites and requires the structural relationship and limitation of the shaft’s thread portion, the sleeve and sleeve nut of the apparatus of claim 7. Furthermore, Strybel does not discloses a yoke nut threadedly engaged to the threaded portion of the shaft adjacent the yoke opening and in combination with other named parts as arranged in the claim.
Regarding claim 18, there is no prior art alone in combination with other recited limitations related to a swage tool including a swage shaft configured to be selectively inserted through the yoke opening, the swage shaft having a threaded portion longitudinally proximal to a cylindrical swage end, the cylindrical swage end being configured to swage the pipe fitting, a first swage nut selectively threadedly attached to the threaded portion of the swage shaft distal of the yoke body, selective tightening of the first swage nut on the threaded portion of the swage shaft against a distal end of the yoke body longitudinally urging the swage shaft in a distal direction, and a second swage nut selectively threadedly attached to the threaded portion of the swage shaft proximal to the yoke body, selective tightening of the second swage nut on the threaded portion of the swage shaft against a proximal end of the yoke body longitudinally urging the swage shaft in a proximal direction.
The teaching of Strybel an apparatus (Figures 1-12) comprising a clamp (element 22) having first and second clamp plates (elements 23 and 24), a yoke (element 11) having opposing first and second yoke arms (elements 12 and 13), and wherein the yoke has a yoke body (element 14) interconnecting the first and second yoke arms (see figure 1), the yoke body having a yoke opening (element 15) and a shaft (element 15) having a handle (element 17) and a cylindrical swage end (element 16). However, the above reference does not disclose a swage tool including a swage shaft configured to be selectively inserted through the yoke opening, the swage shaft having a threaded portion longitudinally proximal to a cylindrical swage end, the cylindrical swage end being configured to swage the pipe fitting, a first swage nut selectively threadedly attached to the threaded portion of the swage shaft distal of the yoke body, selective tightening of the first swage nut on the threaded portion of the swage shaft against a distal end of the yoke body longitudinally urging the swage shaft in a distal direction, and a second swage nut selectively threadedly attached to the threaded portion of the swage shaft proximal to the yoke body, selective tightening of the second swage nut on the threaded portion of the swage shaft against a proximal end of the yoke body longitudinally urging the swage shaft in a proximal direction and in combination with other named parts as arranged in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/10/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 10, 2022